


EXHIBIT 10.12


COMPUTER SCIENCES CORPORATION


EMPLOYEE INCENTIVE PLAN


CAREER SHARES RESTRICTED STOCK UNIT


ADDITIONAL TERMS AND CONDITIONS AGREEMENT


This Career Shares Restricted Stock Unit Additional Terms and Conditions
Agreement (“Agreement”) has been incorporated by reference into the Award
Agreement and, by signing the Award Agreement, the Employee has acknowledged and
agreed to the additional terms and conditions contained herein.  This Agreement
and the Award Agreement are collectively referred to as the “Agreement” herein.
 
1. Definitions.
 
This Award is subject to all of the terms, conditions and provisions of the Plan
in effect on the date hereof and administrative interpretations thereunder, if
any, adopted by the Committee.  Except as defined herein, capitalized terms
shall have the same meanings ascribed to them under the Plan and/or the Award
Agreement.  For purposes of this Agreement:
 
(a) “Cause” shall mean: (A) fraud, misappropriation, embezzlement or other act
of material misconduct against the Company or any of its affiliates; (B)
conviction of a felony involving a crime of moral turpitude; (C) willful and
knowing violation of any rules or regulations of any governmental or regulatory
body material to the business of the Company; or (D) substantial and willful
failure to render services in accordance with the terms of his or her employment
(other than as a result of illness, accident or other physical or mental
incapacity), provided that (X) a demand for performance of services has been
delivered to the Employee in writing by the Employee’s supervisor at least 60
days prior to termination identifying the manner in which such supervisor
believes that the Employee has failed to perform and (Y) the Employee has
thereafter failed to remedy such failure to perform.
 
(b) “Change in Control” shall mean the consummation of a “change in the
ownership” of Computer Sciences Corporation, a “change in effective control” of
Computer Sciences Corporation or a “change in the ownership of a substantial
portion of the assets” of Computer Sciences Corporation, in each case, as
defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 
(c) “Disability” shall mean the Employee has become “disabled,” as such term is
defined in Section 409A of the U.S. Internal Revenue Code and the regulations
thereunder.
 

 
1

--------------------------------------------------------------------------------

 



 
(d) “Dividend Equivalents” shall mean, with respect to each RSU Share being
delivered by the Company upon settlement of the RSU, or cancelled by the Company
in payment of withholding taxes, an amount in cash equal to the aggregate amount
of all regular cash dividends paid on a share of Common Stock during the period
between the Grant Date and the date of such settlement or cancellation, together
with interest thereon at the rate credited to amounts deferred under the
Company’s Deferred Compensation Plan, as such rate may be changed from time to
time.
 
(e) “Employer” shall mean the Employee’s employer.
 
(f) The “Fair Market Value” of an RSU Share on any date shall be equal to the
last sale price, regular way, of a share of Common Stock on such date (or in
case the principal United States national securities exchange on which the
Common Stock is listed or admitted to trading is not open on such date, the next
preceding date upon which it is open), or in case no such sale takes place on
such day, the average of the closing bid and asked prices, regular way, in
either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on such
securities exchange.
 
(g) “Retirement Date” shall mean the date that the Employee’s status as an
employee of the Company or any of its subsidiaries is terminated, provided that
on such date either (i) the Employee is age 65 or older, or (ii) the Employee is
age 55 or older and shall have been (or for any other purpose shall have been
treated as if he or she had been) a continuous employee of the Company or its
subsidiaries for at least 10 years immediately prior thereto, or (iii) such
termination has been specifically approved by the Committee as a “retirement”
for purposes of this Agreement.
 
(h) “Settlement Date” shall mean, with respect to each RSU Share, the date upon
which the RSU was settled by the delivery of such RSU Share to the Employee or
the date upon which such RSU Share was cancelled in payment of Taxes (as
hereinafter defined).
 
(i) “RSU Shares” shall mean the number of shares of Common Stock to be delivered
upon settlement of the RSU.
 
(j) “Trading Day” shall mean a day that the principal United States national
securities exchange on which the Common Stock is listed or admitted to trading
is open.
 

 
2

--------------------------------------------------------------------------------

 



 
2.  
Settlement Date for RSU.

 
(a) The RSU shall be settled by the Company delivering to the Employee (or after
the Employee's death, the beneficiary designated by the Employee for such
purpose), on the Settlement Dates indicated below, the number of shares of
Common Stock indicated below across from such dates, together with Dividend
Equivalents.
 
Shares1                                           Settlement Date
10% of RSU Shares                                1st Anniversary of the
Retirement Date
10% of RSU Shares                                2nd Anniversary of the
Retirement Date
10% of RSU Shares                                3rd Anniversary of the
Retirement Date
10% of RSU Shares                                4th Anniversary of the
Retirement Date
10% of RSU Shares                                5th Anniversary of the
Retirement Date
10% of RSU Shares                                6th Anniversary of the
Retirement Date
10% of RSU Shares                                7th Anniversary of the
Retirement Date
10% of RSU Shares                                8th Anniversary of the
Retirement Date
10% of RSU Shares                                9th Anniversary of the
Retirement Date
10% of RSU Shares                                10th Anniversary of the
Retirement Date
 
(b) Death or Disability.
 
(i) Notwithstanding anything to the contrary in this Agreement, if the Employee
shall die at any time prior to the settlement in full of the RSU, then, one
calendar month after such death, all unsettled RSUs shall be settled.
 
(ii) If, prior to the Retirement Date, the Employee’s status as an employee of
the Company or any of its subsidiaries is terminated by reason of the Disability
of the Employee, then, one calendar month after such employment termination
date, the Company shall complete the settlement in full of the RSU.
 
(c) Cancellation of RSU upon Other Termination of Employment.  If, prior to the
Retirement Date, the Employee’s status as an employee of the Company or any of
its subsidiaries is voluntarily or involuntarily terminated other than by reason
of the death or Disability of the Employee, then the RSU and all related
Dividend Equivalents shall automatically be cancelled as of the close of
business on such employment termination date.
 
(d) Change in Control.  Notwithstanding anything to the contrary in this
Agreement, if there is a Change in Control at any time prior to the settlement
in full of the RSU, then, upon the Change in Control, the RSU shall be settled
in full.
 



--------------------------------------------------------------------------------

 
1 Confirm that 10% of RSU shares are settled each year.

 
3

--------------------------------------------------------------------------------

 



 
(e) Cancellation of RSU after Retirement Date.  After the Retirement Date but
prior to the earlier of (1) the settlement in full of the RSU or (2) a Change in
Control, the RSU and all related Dividend Equivalents may be cancelled if, in
the judgment of the Board of Directors of the Company, upon the advice of
counsel, the Employee, directly or indirectly:
 
(i) breaches any obligation to the Company under any agreement relating to
assignment of inventions, disclosure of information or data, or similar matters;
or
 
(ii) competes with the Company, or renders competitive services (as a director,
officer, employee, consultant or otherwise) to, or owns more than a 5% interest
in, any person or entity that competes with the Company; or
 
(iii) solicits, diverts or takes away any person who is an employee of the
Company or advises or induces any employee to terminate his or her employment
with the Company; or
 
(iv) solicits, diverts or takes away any person or entity that is a customer of
the Company, or advises or induces any customer or potential customer not to do
business with the Company; or
 
(v) discloses to any person or entity other than the Company, or makes any use
of, any information relating to the technology, know how, products, business or
data of the Company or its subsidiaries, suppliers, licensors or customers,
including but not limited to the names, addresses and special requirements of
the customers of the Company.
 
3.  
Registration of Units.

 
The Employee’s right to receive the RSU Shares shall be evidenced by book entry
(or by such other manner as the Committee may determine).
 
4.  
Certain Corporate Transactions.

 
In the event that the outstanding securities of any class then comprising the
RSU Shares are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular, quarterly
cash dividend) or other distribution, stock split, reverse stock split or the
like, then, unless the Committee shall determine otherwise, the term “RSU
Shares,” as used in this Agreement, shall, from and after the date of such
event, include such cash, property and/or securities so distributed in respect
of the RSU Shares, or into or for which the RSU Shares are so increased,
decreased, exchanged or converted.
 

 
4

--------------------------------------------------------------------------------

 



 
5.  
Shareholder Rights.

 
The Employee shall have no rights of a shareholder with respect to RSU Shares
subject to this Award unless and until such time as the Award has been settled
by the transfer of shares of Common Stock to the Employee.
 
6.  
Assignment of Award.

 
Except as otherwise permitted by the Committee, the Employee’s rights under the
Plan and this Agreement are personal; no assignment or transfer of the
Employee’s rights under and interest in this Award may be made by the Employee
other than by will or by the laws of descent and distribution.
 
7.  
Data Privacy.

 
(a) In order to implement, administer, manage and account for the Employee’s
participation in the Plan, the Company and/or the Employer may:
 
(i) collect and use certain personal data regarding the Employee, including,
without limitation, the Employee’s name, home address and telephone number, work
address and telephone number, work e-mail address, date of birth, social
insurance or other identification number, term of employment, employment status,
nationality and tax residence, and details regarding the terms and conditions,
grant, vesting, cancellation, termination and expiration of all restricted stock
units and other stock based incentives granted, awarded or sold to the Employee
by the Company (collectively, the “Data”);
 
(ii) transfer the Data, in electronic or other form, to employees of the Company
and its subsidiaries, and to third parties, who are involved in the
implementation, administration and/or management of, and/or accounting for, the
Plan, which recipients may be located in the Employee’s country or in other
countries that may have different data privacy laws and protections than the
Employee’s country;
 
(iii) transfer the Data, in electronic or other form, to a broker or other third
party with whom the Employee has elected to deposit any RSU Shares issued in
settlement of the RSU; and
 
(iv) retain the Data for only as long as may be necessary in order to implement,
administer, manage and account for the Employee’s participation in the Plan.
 
(b) The Employee hereby consents to the collection, use, transfer and retention
of the Data, as described in this Agreement, for the exclusive purpose of
implementing, administering, managing and accounting for the Employee’s
participation in the Plan.
 

 
5

--------------------------------------------------------------------------------

 



 
(c) The Employee understands that by contacting his or her local human resources
representative, the Employee may:
 
(i) view the Data;
 
(ii) correct any inaccurate information included within the Data;
 
(iii) request additional information regarding the storage and processing of the
Data
 
(iv) request a list with the names and addresses of any potential recipients of
the Data; and
 
(v) under certain circumstances and with certain consequences, prevent further
use, transfer, retention and/or processing of the Data.
 
8.  
Notices.

 
Unless the Company notifies the Employee in writing of a different procedure,
any notice or other communication to the Company with respect to this Award
shall be in writing and shall be:
 
(a) by registered or certified United States mail, postage prepaid, to Computer
Sciences Corporation, Attn: Corporate Secretary, 3170 Fairview Park Drive, Falls
Church, VA 22042; or
 
(b) by hand delivery or otherwise to Computer Sciences Corporation, Attn:
Corporate Secretary, 3170 Fairview Park Drive, Falls Church, VA 22042.
 
Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Employee, five days after
deposit in the United States mail, postage prepaid, addressed to the Employee at
the address specified at the end of this Agreement or at such other address as
the Employee hereafter designates by written notice to the Company.
 

 
6

--------------------------------------------------------------------------------

 



 
9.  
Withholding and Taxes.

 
(a) If the Company and/or the Employer are obligated to withhold an amount on
account of any federal, state or local tax imposed as a result of the grant or
settlement of the RSU pursuant to this Agreement (collectively, “Taxes”),
including, without limitation, any federal, state or other income tax, or any
F.I.C.A., state disability insurance tax or other employment tax (the date upon
which the Company and/or the Employer becomes so obligated shall be referred to
herein as the “Withholding Date”), then the Employee shall pay to the Company on
each such Withholding Date, the minimum aggregate amount that the Company and
the Employer are so obligated to withhold, as such amount shall be determined by
the Company (the “Minimum Withholding Liability”), which payment shall be made
by the automatic cancellation by the Company of a portion of the RSU Shares
(such shares to be valued on the basis of the aggregate Fair Market Value
thereof on the Withholding Date, plus the value of the Dividend Equivalents
associated with such shares on the Withholding Date); provided that the RSU
Shares to be cancelled shall be those that would otherwise have been delivered
to the Employee the soonest upon settlement of the RSU; and provided further,
however, that the Employee may instead pay to the Company, by check or wire
transfer delivered or made within one business day after the Withholding Date,
an amount equal to or greater than the Minimum Withholding Liability.
 
(b) The Employee acknowledges that neither the Company nor the Employer has made
any representation or given any advice to the Employee with respect to the
realization or recognition of any Taxes by the Employee.
 
10.  
Stock Certificates.

 
Certificates representing the Common Stock issued pursuant to the Award will
bear all legends required by law and necessary or advisable to effectuate the
provisions of the Plan and this Award.  The Company may place a “stop transfer”
order against shares of the Common Stock issued pursuant to this Award until all
restrictions and conditions set forth in the Plan or this Agreement and in the
legends referred to in this Section 10 have been complied with.
 
11.  
Successors and Assigns.

 
This Agreement shall bind and inure to the benefit of and be enforceable by the
Employee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Employee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
 

 
7

--------------------------------------------------------------------------------

 



 
12.  
Plan.

 
The RSU is granted pursuant to the Plan, as in effect on the Grant Date, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no such amendment shall deprive the
Employee, without his or her consent, of the RSU or of any of the Employee’s
rights under this Agreement.  The interpretation and construction by the
Committee of the Plan, this Agreement and such rules and regulations as may be
adopted by the Committee for the purpose of administering the Plan shall be
final and binding upon the Employee.  Until the RSU is settled in full, the
Company shall, upon written request therefor, send a copy of the Plan, in its
then-current form, to the Employee.
 
13.  
No Employment Guaranteed.

 
No provision of this Agreement shall (a) be deemed to form an employment
contract or relationship with the Company or any of its subsidiaries, (b) confer
upon the Employee any right to be or continue to be in the employ of the Company
or any of its subsidiaries, (c) affect the right of the Employer to terminate
the employment of the Employee, with or without cause, or (d) confer upon the
Employee any right to participate in any employee welfare or benefit plan or
other program of the Company or any of its subsidiaries other than the
Plan.  The Employee hereby acknowledges and agrees that the Employer may
terminate the employment of the Employee at any time and for any reason, or for
no reason, unless applicable law provides otherwise or unless the Employee and
the Employer are parties to a written employment agreement that expressly
provides otherwise.
 
14.  
Nature of Company Restricted Stock Unit Grants.

 
The Employee acknowledges and agrees that:
 
(a) the Plan was established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;
 
(b) the Company grants RSUs voluntarily and on an occasional basis, and the
receipt of the RSU by the Employee does not create any contractual or other
right to receive any future grant of RSUs, or any benefits in lieu of a grant of
RSUs;
 
(c) all decisions with respect to future grants of RSUs by the Company will be
made in the sole discretion of the Company;
 
(d) the Employee is voluntarily participating in the Plan; and
 
(e) the future value of the RSU is unknown and cannot be predicted with
certainty.
 

 
8

--------------------------------------------------------------------------------

 



 
15.  
Governing Law; Consent to Jurisdiction.

 
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Nevada, United States of America, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  Any action, suit or proceeding to enforce the terms and
provisions of this Agreement, or to resolve any dispute or controversy arising
under or in any way relating to this Agreement, may be brought in the state
courts for the County of Washoe, State of Nevada, United States of America, and
the parties hereto hereby consent to the jurisdiction of such courts.  If the
Employee has received this or any other document related to the Plan translated
into a language other than English, and the translated version is different than
the English version, the English version will control.
 
16.  
Entire Agreement; Amendment and Waivers.

 
This Agreement embodies the entire understanding and agreement of the parties
with respect to the subject matter hereof, and no promise, condition,
representation or warranty, express or implied, not stated or incorporated by
reference herein, shall bind either party hereto.  None of the terms and
conditions of this Agreement may be amended, modified, waived or canceled except
by a writing, signed by the parties hereto specifying such amendment,
modification, waiver or cancellation.  A waiver by either party at any time of
compliance with any of the terms and conditions of this Agreement shall not be
considered a modification, cancellation or consent to a future waiver of such
terms and conditions or of any preceding or succeeding breach thereof, unless
expressly so stated.
 
17.  
Section 409A Compliance.

 
Payments under this Agreement are designed to be made in a manner that is exempt
from or compliant with Section 409A of the U.S. Internal Revenue Code (the
“Code”) as a “short-term deferral,” and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).
 
Notwithstanding anything to the contrary in this Agreement, if, upon the advice
of its counsel, the Company determines that the settlement of an RSU Share
pursuant to this Agreement is or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A (“409A Taxes”) as applicable at the time such settlement is
otherwise required under this Agreement, then such payment may be delayed to the
extent necessary to avoid 409A Taxes.  In particular:
 
(a) if the Employee is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation from
service” (other than due to death) within the meaning of Section 1.409A-1(h) of
the Treasury Regulations, such settlement shall be delayed until the earlier of
(i) the first business day following the expiration of six months from the
Employee’s separation from service, (ii) the date of the Employee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A (the
“Settlement Delay Period”); and
 

 
9

--------------------------------------------------------------------------------

 



 
(b) if all or any part of such RSU Share has been converted into cash pursuant
to Section 4 hereof, then:
 
(i) upon settlement of such RSU Share, such cash shall be increased by an amount
equal to interest thereon for the Settlement Delay Period at a rate equal to the
120-month rolling average yield to maturity of the index called the “Merrill
Lynch U.S. Corporates, A Rated, 15+ Years Index” (or any successor index, or if
neither exists, the most similar index which does exist) as of December 31 of
the year preceding the year in which the Settlement Delay Period commences,
compounded annually; and
 
(ii) the Company shall fund the payment of such cash to the Employee upon
settlement of such RSU Share, including the interest to be paid with respect
thereto (collectively, the “Delayed Cash Payment”), by establishing and
irrevocably funding a trust for the benefit of the Employee, but only if the
establishment of such trust does not result in any taxes or penalties becoming
due under Section 409A(b).  Such trust shall be a grantor trust described in
Section 671 of the U.S. Internal Revenue Code and intended not to cause tax to
be incurred by the Employee until amounts are paid out from the trust to the
Employee.  The trust shall provide for distribution of amounts to the Employee
in order to pay taxes, if any, that become due on the amounts as to which
payment is being delayed during the Settlement Delay Period pursuant to this
Section 17, but only to the extent permissible under Section 409A of the U.S.
Internal Revenue Code without the imposition of 409A Taxes.  The establishment
and funding of such trust shall not affect the obligation of the Company to pay
the Delayed Cash Payment pursuant to this Section 17.
 

 
10

--------------------------------------------------------------------------------

 
